                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DSS TECHNOLOGY MANAGEMENT,                         Case No. 14-cv-05330-HSG
                                         INC.,
                                   8                                                        ORDER ON MOTIONS TO SEAL
                                                        Plaintiff,
                                   9                                                        Re: Dkt. No. 428
                                                   v.
                                  10
                                         APPLE, INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff DSS Technology Management Inc. and Defendant

                                  14   Apple, Inc.’s renewed motion to seal. See Dkt. No. 428. For the reasons detailed below, the Court

                                  15   GRANTS the motion.

                                  16
                                         I.   LEGAL STANDARD
                                  17
                                              Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  18
                                       documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  19
                                       v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  20
                                       common law right ‘to inspect and copy public records and documents, including judicial records
                                  21
                                       and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  22
                                       access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                  23
                                       strong presumption, the party seeking to seal a judicial record attached to a dispositive motion
                                  24
                                       must “articulate compelling reasons supported by specific factual findings that outweigh the
                                  25
                                       general history of access and the public policies favoring disclosure, such as the public interest in
                                  26
                                       understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  27
                                       omitted).
                                  28
                                   1          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   2   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   4   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   5   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   6   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   7   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   8   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   9          Because the parties move to file documents related to nondispositive motions, the Court

                                  10   will apply the lower good cause standard.

                                  11    II.   ANALYSIS
                                  12          The parties have provided good cause for sealing portions of the various documents listed
Northern District of California
 United States District Court




                                  13   below because they contain confidential business and proprietary information relating to the

                                  14   operations of Defendant. See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK,

                                  15   2012 WL 6115623 (N.D. Cal. Dec. 10, 2012); see also Agency Solutions.Com, LLC v. TriZetto

                                  16   Group, Inc., 819 F. Supp. 2d 1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard

                                  17   Co., No. C 13-159 CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014). The Court originally denied

                                  18   the parties’ motions to seal the entirety of the exhibits as the request was not narrowly tailored.

                                  19   The parties have now tailored the request to conceal only the information regarding the identity

                                  20   and operations of third party supplied components in Apple’s products or containing confidential

                                  21   information regarding the operations of source code for Apple’s products. The parties have

                                  22   identified portions of the unredacted versions of motions and exhibits as containing confidential

                                  23   and proprietary business information, and the Court finds good cause to grant the motion to seal.

                                  24   III.   CONCLUSION
                                  25          Accordingly, the Court GRANTS the parties’ renewed motion to seal. The following

                                  26   portions of exhibits shall remain sealed:

                                  27              1. Exhibits 11, 25, 26, 27 and 29 to DSS’ Administrative Motion to Seal DSS’ Motion

                                  28                  to Amend Infringement Contentions (Dkt. 215-12, 215-26, 215-27, 215-28, 215-
                                                                                          2
                                   1                  30/(213-15, 214-11, 214-12, 214-13, 214-15)),

                                   2              2. Exhibit K to Apple’s Opposition to DSS’ Motion to Amend Infringement

                                   3                  Contentions and Cross-Motion to Strike Expert Report (Dkt. 220-12/(219-16)),

                                   4              3. Exhibit 2 to DSS’ Opposition to Apple’s Cross-Motion to Strike Expert Report

                                   5                  (Dkt. 234-3/(233-8))

                                   6              4. Exhibits 4 and 36 to DSS’ Reply ISO Motion to Amend Infringement Contentions

                                   7                  (Dkt. 232-5, 232-37/(231-9, 231-41)).

                                   8   Redacted versions of these documents, consistent with this order, are available at Dkt. No. 428.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: 1/30/2020

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
